LUMBARD, Chief Judge
(concurring in part, and writing for the majority in part).
Judge WATERMAN and J agree fully with our senior that Judge .Cashin’s refusal to reopen the default decrees in favor of libellants was proper since San George was on notice that the decrees had been entered; we also agree that the order in the summary judgment proceeding directing “Cargo” to pay the libellants should be reversed. We think, however, that the other order in the summary proceeding directed to the “third party shipowning corporations” which ordered them to satisfy the libellants’ judgment should be affirmed since the corporations’ allegations fall short of creating a “genuine issue of fact” which only a trial could resolve.1 Their half*713hearted, contradictory and imprecise affidavits do not amount to an allegation that San George was indebted to them.
It is admitted, or cannot be challenged, that Compañía De Navegación San George (San George), the respondent in the main action, sold the Santa Despoina for $907,000 in early January of 1959. This sum was deposited in an account at the First National City Bank and over a two-month period it was transferred by Pandelis A. Margaronis to the Santa Despoina’s account with “Cargo.” Since the ship was no longer operating for San George, its account remained quite static and on June 30, 1959 its balance with Cargo was over $1,830,000. But by the end of July, quite another story was told on the books of Cargo, for the Santa Despoina was then shown to be indebted to it by over $12,000. Partial beneficiaries of the depletion of the $1,-830,000 balance of the Santa Despoina were the balances that the “third party shipowning corporations” had with “Cargo.” To the Santa Maria Shipowning and Trading Corporation went $753,564.-11; to the Panathena Trading and Ship-owning Corporation went $312,540.45, and benefited by $68,243.32 was Compañía De Navegación San Martine.
The following chronology is also clear from the record: On June 17, 1959, the judgment debtors’ default decrees were entered and on July 20, 1959. the third parties first became aware of tne default judgments against their sister corporation when Martrade Corporation was served with a third-party subpoena. Four days later, on July 24, 1959, Cargo’s books were changed.
The third parties now contend that the changes made on Cargo’s books merely reflect San George’s debt to its sister corporations. The third parties, however, have not made a single meaningful allegation to support this claim. Neither a hint of how such obligations came into being nor a straight-forward assertion that such obligations existed have they made.
Indeed, when Pandelis A. Margaronis, whose brother was the corporations’ principal stockholder and who served as the New York manager, first was questioned, his deposition was that he personally knew of no debts owing from San George to her sister corporations. His later vague and off-hand suggestion that “[the corporations] might have inter-company transactions which have taken place abroad “ * * and they might give them to us so that we will adjust them,” is an interesting speculation but hardly sufficient to create an issue of fact for trial. Equally ephemeral and insufficient is the affidavit of Locke Grayson, an accountant who was retained by Pandelis Margaronis, that the changes were made to “adjust the balances in [the Cargo accounts] * * * to conform * * * with the correct balances as stated in the books of said corporations.” The books could have reflected San George’s agreement to make a transfer without consideration just as well as some debt owing from San George to its sisters. Surely if there were such *714debts owing, the shipowning corporations should have set forth some of the underlying facts surrounding their creation. It is no excuse that they have destroyed their books, as Pandelis A. Margaronis asserts, and thus may no longer be able to recall their past dealings.
The third parties had it in their power to state the facts with respect to any debt that San George might have owed them and it was incumbent upon them to be explicit; inconclusive and vague assertions are not enough to create an issue of fact. As the third parties have failed to make any explanation of the facts alleged by the plaintiffs, we treat those facts as if they were true.
Without a genuine claim that the changes in the Cargo accounts were made on account of obligations previously incurred by San George and owing to the third parties, Judge Palmieri’s finding that the third parties are indebted to San George was quite proper. If, as Cargo claims, the shipping corporations were treated as a group and if the third parties had debit balances on Cargo's books before the changes, the existence of a credit balance for San George and a debit balance for the third party corporations would reflect debts owing from the third parties to San George. If the corporations were treated as a group but a third party had a credit balance, transferral of San George’s balance to it would give it the cause of action that San George had had against whatever ship-owning corporations had debit balances. Such a transaction, rendering San George insolvent, Cohen v. Benjamin, 3d Dept. 1936, 246 App.Div. 866, 284 N.Y.S. 884; Berndt v. Berndt, 192 Misc. 57, 60, 79 N.Y.S.2d 143 (S.Ct. Onondaga Cty.), would be a fraudulent conveyance under the New York Debtor and Creditor Law, § 273, cf. § 270, which creates a cause of action in the defrauded creditors under § 278. On the other hand, if each ship-owning corporation were treated by Cargo as a separate entity, the transaction would similarly be in fraud of creditors ¡hough it would be a fraudulent transfer of a cause of action against Cargo rather than of a cause of action against whatever shipowning corporations had negative balances.
The Santa Maria Shipowning and Trading Company, Compañía De Navegación San Martine, and Panathena Trading and Shipowning Company therefore must pay enough of what they owe to San George to satisfy the plaintiff’s judgment against San George.

. The proceeding against the third parties was brought under § 794 of the New York Civil Practice Act, applicable in the district court by virtue of Rule 69(a) of tbe Federal Rules of Civil Procedure, 28 TJ.S.C.A. The statute, as construed, requires that there be a trial whenever there is a “genuine issue of fact.” *713Kerckafric Ltd. v. Maxwell Meyers Affiliations, Ltd., D.C.S.D.N.Y.1952, 108 F.Supp. 594, 595.
Section 794 states that the court “must grant” an order requiring payment by the third party to the judgment creditor “if it shall appear to the satisfaction of the court [that the third party is indebted to the judgment debtor] unless the said third party * * * shall show such facts as may be deemed by the court sufficient to entitle [him] to a trial.” The New York courts have held that this means that a trial is required where there is a “real controversy” but not where the plaintiff’s right is “substantially undisputed,” Kenney v. South Shore National Gas & Fuel Co., 1911, 201 N.Y. 89, at pages 92 and 93, 94 N.E. 606, at page 607; cf. Bank of United States v. Canal Securities Co., 1st Dept. 1937, 250 App.Div. 505, 294 N.Y.S. 760. This seems to us to be a standard identical to the “genuine issue of fact” rubric prescribed for the summary judgment procedure, F.R.Civ.P. 56(c), with which we are more familiar and so it was held in Kerckafric, supra.